DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on February 18, 2021, has been received and made of record. In response to the Non-Final Office Action dated November 24, 2021, the title and claims 1, 4, 8-10, 13, 16 and 17 have been amended.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 4, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 4 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claim 13, Applicant's arguments, in view of the amendment to the claim, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claim 13 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of the claims 1, 2, 4-10, 12, 14-17, Applicant asserts that the cited references, taken alone or in any combination, fail to disclose “the plurality of transmissive units in the optical member comprise a first transmissive unit that is arranged at a center thereof in a rectangular shape and that has a predetermined first converging angle, and second transmissive units that are arranged in a hollow rectangular shape so as to surround a periphery of the first transmissive unit and that have a second converging angle that is greater than the first converging angle of the first transmissive unit” (Remarks, pp. 14-15).  The Examiner respectfully disagrees.  
The primary reference of Perwass is found to disclose the configuration, as currently recited, wherein a plurality of transmissive units in the optical member comprise a first transmissive unit (e.g., fig. 27, example 1230, type 1 microlens) that is arranged at a center thereof in a rectangular shape and that has a predetermined first converging angle ([0107], type 1 microlens; see example 1230 of fig. 27 and Examiner provided illustration of figure 27 indicating the type 1 microlens below), and second transmissive units that are arranged in a hollow rectangular shape so as to surround a periphery of the first transmissive unit (e.g., fig. 27, example 1230, type 2 microlens; see Examiner provided illustration indicating a plurality of type 2 microlens below, which are arranged in a rectangular shape and surround a periphery of the first transmissive unit, i.e., type 1 microlens).

    PNG
    media_image1.png
    203
    181
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    176
    433
    media_image2.png
    Greyscale
    
second transmissive units that have a second converging angle that is greater than the first converging angle of the first transmissive unit, the Brady reference was introduced for this teaching a predetermined first converging angle (e.g., fig. 7, centered at lens 712; [0083-98]), and second transmissive units that are arranged around the first transmissive unit and have a second converging angle that is greater than the first converging angle of the first transmissive unit (e.g., fig. 7, lenses, 716-1,716-2, 720-1 and 720-2 are thicker than lens 712; [0083-98], [0087]; based on the physical properties that the thicker a convex lens is, the more it bends light, resulting in a shorter focal lengths and a greater converging angles). In light of the above, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included the transmissive units as taught by Brady with the system as taught by Perwass in order to provide for a variety of focal lengths, and thus micro images with a wider range of focus.  (For further claim elements, please see the previous and the included 35 U.S.C. 103 rejections of the claims).
	Given the above, in light of the claim as currently recited, the Examiner stands behind the teachings of the art.

****
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 4-10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4-10 and 12-17, independent claims 1, 4, 10 and 13, from which claims 2, 5-9 and 14-17 depend and inherit all limitations therefrom, each recite “a first transmissive unit that is arranged at a center thereof in a rectangular shape.”  It is unclear from the claim, as currently recited, how a singular first transmission unit can be arranged in a rectangular shape.  In light of the above, one skilled in the art would not be on fair notice regarding the metes and bounds of the claims.  Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims will be examined on their merits as best  understood in light of the above 35 U.S.C. 112 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No.  2012/00505620 to Perwass et al. (hereinafter “Perwass”) in view of U.S. Patent Publication No.  2014/0253760 to Watanabe et al. (hereinafter “Watanabe”), in view of U.S. Patent Publication No.  2010/0171866 to Brady et al. (hereinafter “Brady”).
	Regarding claim 1, Perwass teaches an image processing system comprising an optical sensor comprising an optical member configured to refract light from a subject (e.g., fig. 3, microlens array 221; [0040]), the optical member comprising a plurality of transmissive units that have different optical properties, thus forming different refraction patterns of light that passes therethrough (e.g., fig. 27, example 1230, type 1 and type 2 microlenses; [0040], [0107]), and a plurality of image sensors (e.g., [0040], groups of photosensors creating micro images) configured to receive light that has passed through the transmissive units and to form captured images in which the subject appears (e.g., fig. 3; [0040]), the plurality of image sensors being provided in correspondence with the transmissive units ([0040], microlens creates micro image via, e.g., 17 photosensors), and a processor configured with a program to perform operations comprising operation as an information processing apparatus (e.g., [0046]; claim 14), wherein the plurality of transmissive units in the optical member comprise a first transmissive unit that is arranged at a center thereof in a rectangular shape (fig. 27, example 1230) and that has a predetermined first converging angle (e.g., fig. 27, type 1 microlens) and second transmissive units that are arranged in a hollow rectangle shape so as to surround a periphery of the first transmissive unit (e.g., fig. 27, type 2 microlenses).  Perwass, however, has not been found by the Examiner to expressly 
Nevertheless, Watanabe teaches similar system involving similar light field imaging and which acquires attribute information representing an attribute of a subject by inputting captured images obtained by image sensors to a trained learning device that has been trained to determine an attribute of the subject (e.g., [0201], [0014], [0052], [0095-98], [0196-0210]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Watanabe into the system as taught by Perwass so that a user can manipulate a light field captured image based on the distance information of the subject while maintaining the related focus state. 
As to arrangement of transmissive units, Brady teaches a similar system wherein a plurality of transmissive units (e.g., fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2) comprise a first transmissive unit that is arranged at a center and has a predetermined first converging angle (e.g., fig. 7, centered at lens 712; [0083-98]), and second transmissive units that are arranged around the first transmissive unit and have a second converging angle that is greater than the first converging angle of the first 
Regarding claim 2, Perwass, Watanabe and Brady teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found to expressly disclose wherein the first converging angle is 2.0 degrees at most, and the second converging angle is at least 20 degrees.  
Nevertheless, the specific values recited in the claim are akin to optimizing the values of a result effective variable.  It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention, and within the level of ordinary skill in the art, to have selected lenses having the recited converging angles and associated focal lengths when designing to achieve desired results of the micro images or fit within limitations of a particular structure design.  
Regarding claim 4, Perwass teaches an image processing system comprising an optical sensor comprising an optical member configured to refract light from a subject (e.g., fig. 3, microlens array 221; [0040]), the optical member comprising a plurality of 
Nevertheless, Watanabe teaches similar system involving similar light field imaging and which acquires attribute information representing an attribute of a subject 
Further to this, Brady teaches a similar system wherein the optical properties of a plurality of transmissive units are irregular (e.g., fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2), as well as teaches wherein a plurality of transmissive units (e.g., fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2) comprise a first transmissive unit that is arranged at a center and has a predetermined first converging angle (e.g., fig. 7, centered at lens 712; [0083-98]), and second transmissive units that are arranged around the first transmissive unit and have a second converging angle that is greater than the first converging angle of the first transmissive unit (e.g., fig. 7, lenses, 716-1, 716-2, 720-1 and 720-2 are thicker than lens 712; [0083-98], [0087]; based on the physical properties that the thicker a convex lens is, the more it bends light, resulting in a shorter focal lengths and a greater converging angles).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included the transmissive units as taught by Brady with the system as taught by Perwass and Watanabe in the manner recited in order to provide for a variety of focal lengths, and thus micro images with a wider range of focus.
Regarding claim 5, Perwass, Watanabe and Brady teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the learning device is constituted by a learning device that is trained using a neural network, a support vector machine, a self-organizing map, or reinforcement learning (‘760 – e.g., [0201], neural network).  
Regarding claim 6, Perwass, Watanabe and Brady teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the optical member comprises at least one of a lens array comprising a plurality of lenses (‘562 – e.g., fig. 3, microlens array 221; [0040]), a diffraction grating, a scattering lens, and a holographic lens.
Regarding claim 7, Perwass, Watanabe and Brady teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the optical member comprises a lens array comprising a plurality of lenses as the plurality of transmissive units (‘562 – e.g., fig. 3, microlens array 221; [0040]), and the optical properties of the transmissive units are realized by at least one of a size, a material, a shape, and a color of the lenses (e.g., ‘866 – fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2, are differently sized and shaped, [0086-87]).
Regarding claim 8, Perwass, Watanabe and Brady teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the processor is configured with the program to perform operations such that operation as the information processing apparatus further comprises outputting, as the attribute information, one of, or a combination of, a position (e.g., ‘760 – [0196]), a direction, an orientation, a size, a shape, a motion, a type (e.g., ‘760 – [0201]), individual 
Regarding claim 9, Perwass, Watanabe and Brady teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the processor is configured with the program to perform operations such that operation as the information processing apparatus is further comprises creating an image depicting the subject based on output from the learning device, and outputting the created image as the attribute information (‘760 – e.g., figs. 30A-30C; [0240-244]).

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perwass in view of Brady.
Regarding claim 10, Perwass teaches an optical sensor comprising an optical member configured to refract light from a subject (e.g., fig. 3, microlens array 221; [0040]), the optical member comprising a plurality of transmissive units that have different optical properties, thus forming different refraction patterns of light that passes therethrough (e.g., fig. 27, example 1230, type 1 and type 2 microlenses; [0040], [0107]), and a plurality of image sensors (e.g., [0040], groups of photosensors creating micro images) configured to receive light that has passed through the transmissive units and to form captured images in which the subject appears (e.g., fig. 3; [0040]), the plurality of image sensors being provided in correspondence with the transmissive units ([0040], microlens creates micro image via, e.g., 17 photosensors),  wherein the plurality of transmissive units in the optical member comprise a first transmissive unit that is arranged at a center thereof in a rectangular shape (fig. 27, example 1230) and 
Nevertheless, Brady teaches a similar system wherein a plurality of transmissive units (e.g., fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2) comprise a first transmissive unit that is arranged at a center and has a predetermined first converging angle (e.g., fig. 7, centered at lens 712; [0083-98]), and second transmissive units that are arranged around the first transmissive unit and have a second converging angle that is greater than the first converging angle of the first transmissive unit (e.g., fig. 7, lenses, 716-1, 716-2, 720-1 and 720-2 are thicker than lens 712; [0083-98], [0087]; based on the physical properties that the thicker a convex lens is, the more it bends light, resulting in a shorter focal lengths and a greater converging angles).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included the transmissive units as taught by Brady with the system as taught by Perwass in order to provide for a variety of focal lengths, and thus micro images with a wider range of focus.
Regarding claim 12, Perwass and Brady teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for being found to expressly disclose wherein the first converging angle is 2.0 degrees at most, and the second converging angle is at least 20 degrees.  
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention, and within the level of ordinary skill in the art, to have selected lenses having the recited converging angles and associated focal lengths when designing to achieve desired results of the micro images or fit within limitations of a particular structure design.  
Regarding claim 13, Perwass teaches an optical sensor comprising an optical member configured to refract light from a subject (e.g., fig. 3, microlens array 221; [0040]), the optical member comprising a plurality of transmissive units that have different optical properties, thus forming different refraction patterns of light that passes therethrough (e.g., fig. 27, example 1230, type 1 and type 2 microlenses; [0040], [0107]), and a plurality of image sensors (e.g., [0040], groups of photosensors creating micro images) configured to receive light that has passed through the transmissive units and to form captured images in which the subject appears (e.g., fig. 3; [0040]), the plurality of image sensors being provided in correspondence with the transmissive units ([0040], microlens creates micro image via, e.g., 17 photosensors), wherein the optical properties of the transmissive units are irregular (e.g., fig. 27; [0101]), and the plurality of transmissive units in the optical member comprise a first transmissive unit that is arranged at a center thereof in a rectangular shape (fig. 27, example 1230) and that has a predetermined first converging angle (e.g., fig. 27, type 1 microlens) and second 
Nevertheless, Brady teaches a similar system wherein the optical properties of transmissive units are irregular (e.g., fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2), as well as teaches wherein a plurality of transmissive units (e.g., fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2) comprise a first transmissive unit that is arranged at a center and has a predetermined first converging angle (e.g., fig. 7, centered at lens 712; [0083-98]), and second transmissive units that are arranged around the first transmissive unit and have a second converging angle that is greater than the first converging angle of the first transmissive unit (e.g., fig. 7, lenses, 716-1, 716-2, 720-1 and 720-2 are thicker than lens 712; [0083-98], [0087]; based on the physical properties that the thicker a convex lens is, the more it bends light, resulting in a shorter focal lengths and a greater converging angles).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included the transmissive units as taught by Brady with the system as taught by Perwass and Watanabe in the manner recited in order to provide for a variety of focal lengths, and thus micro images with a wider range of focus.
Regarding claim 14, Perwass and Brady teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein the 
Regarding claim 15, Perwass and Brady teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein the optical member comprises a lens array comprising a plurality of lenses as the plurality of transmissive units (‘562 – e.g., fig. 3, microlens array 221; [0040]), and the optical properties of the transmissive units are realized by at least one of a size, a material, a shape, and a color of the lenses (e.g., ‘866 – fig. 7, lenses 712, 716-1, 716-2, 720-1 and 720-2, are differently sized and shaped, [0086-87]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perwass and Brady, in further view of Watanabe.
Regarding claim 16, Perwass and Brady teach an apparatus comprising the optical sensor according to claim 10 (see the 35 U.S.C. 103 rejection of claim 10, supra), including teaching the inclusion of a processor that can be configured to perform operations (‘562 – [0023]; ‘866 – fig. 1, element 118, [0030]).  However, Perwass and Brady have not been found by the Examiner to expressly disclose the processor operating as a learning image acquisition unit configured to acquire the captured images captured by the image sensors from the optical sensor according to claim 10, and as a learning processing unit configured to train a learning device to output attribute information regarding the subject in response to the acquired captured images being input.

Regarding claim 17, Perwass, Brady and Watanabe teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 16, supra) including teaching wherein  the processor is configured with the program such that operation as the learning processing unit further comprises training the learning device to output, as the attribute information, one of, or a combination of, a position (‘760 – [0196-0201], subject position), a direction, an orientation, a size, a shape, a motion, a type (e.g., ‘760 – .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697